Title: To Thomas Jefferson from William Smith, 12 December 1808
From: Smith, William
To: Jefferson, Thomas


                  
                     Jefferson County 12th Decer 1808
                  
                  Living in Country ajacent to the terretorries of a Foreign government Where property of every Description may be transported in to that Government with the utmost Safty & haveing Seen the Instructions given by your Secratery Mr. Gallatin to the Minasters of this Country residing in England & France athorising them to assure those Governments that the Embargo was meant as a Measure of precaution only & also understanding that the Right of Granting permissions in Certain Cases to Export property out of the united States was Vested in you I have made use of the Fredom to Request you to Grant a permision to export Certain articles of Provison of a Perishable nature which unless Such permision Can be granted will be utterly Lost feeling Confident that sd Exportation will be attended with perfect Safety I made this request with more the fredom knowing that our Government would not hold out a Language to other nations different from their real Sentiment be pleased to accept my warmest acknowledgments for past Services & my Cincerest wishes for your happiness in Retirement from your very Humble Sert
                  
                     Wm. Smith
                     
                  
               